DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (US 20140055227 A1) in view of Mizutani (US 5509786 A).
As to claim 1, Boe discloses: A subsea fuse assembly 10 (Fig. 1-8) comprising: 
an enclosure 11 filled with a dielectric fluid 12 and provided with an equalization opening 40 in a wall 22 of the enclosure, the enclosure being of an electrically conductive material (par. 0063), 
a flexible element 21 (par. 0055-0056) sealing the equalization opening in a fluid tight manner, 
a first electric conductor 18 extending into the enclosure through a lead-through 16 positioned in a first wall (e.g., see right wall of 11 in Fig. 1) of the enclosure, 
a second electric conductor 17 extending within the enclosure, 
a fuse 30 (par. 0052) connected between the first electric conductor and the second electric conductor within the enclosure, 
wherein the second electric conductor is attached (by 15) to an inner surface of a second wall (e.g., see left wall opposite to right wall of 11 in Fig. 1) of the enclosure that is different from the first wall of the enclosure,
wherein an electric conductor 17 extending outside the enclosure is attached (by 15) to an outer surface of the second wall of the enclosure (at 15),
wherein an electrically conductive path is provided between the second electric conductor and the an electric conductor through the enclosure (17 extends directly through), and 
wherein the second electric conductor and the an electrical conductor are attached to the front wall (left wall) and the first electric conductor passes through the back wall (right wall).
Boe does not explicitly disclose:
wherein a third electric conductor extending outside the enclosure is attached to an outer surface of the second wall of the enclosure,
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure, and 
wherein the second electric conductor and the third electrical conductor are attached to the front wall and the first electric conductor passes through the back wall.
However, Mizutani discloses:
wherein the second electric conductor 26 (Fig. 6) is attached to an inner surface of a second wall 25 of the enclosure 11, 25,
wherein a third electric conductor 27 extending outside the enclosure is attached to an outer surface of a wall 25 of the enclosure, and 
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure (col. 8, lines 1-15),
wherein the second electric conductor and the third electrical conductor are attached to the front wall 25;
in order to secure one of the connection terminals to the enclosure (col. 8, line 1) and reduce the number of lead-throughs 13 (one in Fig. 6, as opposed to two in Fig. 4-5) in the enclosure by providing an alternative conductor arrangement to the lead-through arrangement (as in Fig. 4-5).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Boe as suggested by Mizutani, e.g., providing the second conductor lead through of Boe as a multi conductor and conductive housing arrangement as in Mizutani:
wherein a third electric conductor extending outside the enclosure is attached to an outer surface of the second wall of the enclosure,
wherein an electrically conductive path is provided between the second electric conductor and the third electric conductor through the enclosure, and 
wherein the second electric conductor and the third electrical conductor are attached to the front wall and the first electric conductor passes through the back wall;
in order to secure one of the connection terminals to the enclosure and reduce the number of lead-throughs in the enclosure, and provide an alternative conductor arrangement to the lead-through arrangement.
Further, it has been held that rearranging parts of an invention (such as rearranging conductors from a same wall arrangement to an opposite walls arrangement, wherein they continue to function identically and predictably) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 3, the obvious modification of Boe in view of Mizutani discloses:
wherein the first wall through which the first electric conductor passes in the enclosure is opposite to the second wall on which the second electric conductor is attached (as in Fig. 1-6; Boe).
As to claim 4, the obvious modification of Boe in view of Mizutani discloses:
wherein the flexible element is a membrane 21 (par. 0055-0056; Boe).
As to claim 5, the obvious modification of Boe in view of Mizutani discloses:
wherein the membrane is selected from the group comprising a rubber membrane, a nitrile rubber membrane, a thermoplastic polyurethane membrane, a membrane comprising polyester filaments, a membrane comprising polyvinyl chloride, and a butyl rubber membrane (see par. 0018, 0060; Boe).
As to claim 7, the obvious modification of Boe in view of Mizutani discloses:
wherein the wall through which the first electric conductor passes in the enclosure is opposite to the wall on which the third electric conductor is attached (similarly as the opposite wall arrangement of Boe; Fig. 1).
As to claim 8, the obvious modification of Boe in view of Mizutani discloses:
wherein the first wall is opposite the second wall (e.g., right and left walls of 11 in Fig. 1; Boe).
As to claim 9, the obvious modification of Boe in view of Mizutani discloses:
wherein the first wall (right wall of 11 in Fig. 1; Boe) comprises a back wall of the enclosure and the second wall (left wall of 11 in Fig. 1; Boe) comprises a front wall of the enclosure.
As to claim 10, the obvious modification of Boe in view of Mizutani discloses:
wherein the enclosure comprises a bottom wall (either the bottom edges of enclosure 11, or flange 22 may be construed as the bottom wall; Fig. 1-2; Boe) that contacts a first side of a pressure compensator 20 (alternatively membrane 21 of pressure compensator 20; par. 0055).
As to claim 11, the obvious modification of Boe in view of Mizutani discloses:
wherein the enclosure comprises a mating flange 23 (Fig. 1; Boe) that contacts a second side of the pressure compensator 21, and wherein the second side of the pressure compensator is opposite the first side of the pressure compensator (e.g., bottom and top).
As to claim 12, the obvious modification of Boe in view of Mizutani discloses:
wherein the enclosure comprises a top wall (top wall of enclosure 11, above 12, in Fig. 1 of Boe) that extends from the front wall to the back wall.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boe (US 20140055227 A1) in view of Mizutani (US 5509786 A) as applied to claim 1, and further in view of Breili (US 20160133422 A1).
As to claim 6, the obvious modification of Boe in view of Mizutani does not explicitly discloses:
A subsea installation comprising: 
a pressure compensated main tank filled with a dielectric fluid, an electric component submerged in the dielectric fluid in the main tank, a subsea fuse assembly according to claim 1, the subsea fuse assembly being submerged in the dielectric fluid in the main tank.
However, Breili suggests providing:
A subsea installation 50 (Fig. 4) comprising: 
a pressure compensated main tank 51 (par. 0056) filled with a dielectric fluid (par. 0056), an electric component (bus bars 52, switches 53, other fuses 10) submerged in the dielectric fluid in the main tank, a subsea fuse assembly 10, the subsea fuse assembly being submerged in the dielectric fluid in the main tank;
in order to protect a transformer from a fault in a subsea switchgear (par. 0055), and/or in order to prevent contamination of the dielectric fluid within the main tank upon melting of the fuse (par. 0056).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Boe in view of Mizutani as suggested by Breili, e.g., providing:
A subsea installation comprising: 
a pressure compensated main tank filled with a dielectric fluid, an electric component submerged in the dielectric fluid in the main tank, a subsea fuse assembly according to claim 1, the subsea fuse assembly being submerged in the dielectric fluid in the main tank;
in order to protect a transformer from a fault in a subsea switchgear, and/or in order to prevent contamination of the dielectric fluid within the main tank upon melting of the fuse.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Specifically, Applicant has suggested that the combination does not disclose “wherein the second electric conductor is attached to an inner surface of a second wall of the enclosure that is different from the first wall of the enclosure…” because Mizutani discloses a single/same wall arrangement (Remarks, p. 6-8). 
In response, Examiner has amended the rejections above to more clearly show that Boe already discloses conductors engaging/extending from opposite walls of the housing, such that Mizutani is merely relied upon for substituting a multi conductor and conductive housing arrangement for a penetrating lead through arrangement. Mizutani clearly discloses that the conductor arrangement of 26-27 in Fig. 6 is an alternative to a lead-through conductor penetrating through 13 in Figures 4-5.
Further, it has been held that rearranging parts of an invention (such as rearranging conductors from a same wall arrangement to an opposite walls arrangement, wherein they continue to function identically and predictably) involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Applicant also suggests that Boe teaches away from the combination because it uses penetrators (Remarks, p. 7), a different arrangement.
In response, this argument is unconvincing because teaching away requires that the prior art reference “criticize, discredit, or otherwise discourage the solution claimed” – see MPEP § 2145 X.D.1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB R CRUM/Examiner, Art Unit 2835